Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00085-CV

                                          Eliza FLORES,
                                             Appellant

                                                 v.

                   HEB GROCERY COMPANY, LP d/b/a Joe V’s Smart Shop,
                                   Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-13876
                           Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: April 22, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal due to settlement. The motion is

unopposed by appellee. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred them.

                                                  PER CURIAM